DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on January 27, 2021.  In particular, claim 1 has been amended to adjust the amount of the boron nitride and the polymer resin.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11, 13, 16-19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al (JP 06-346931, please refer to the machine translation for mapping) in view of Petiniot et al (US 2001/0049424) and Moltrasio (US 5,075,366).
Regarding claim 1, Sakurai teaches an article comprising a composition disposed on a surface thereof ([0016]) the composition including a base material ([0008]), a boron nitride material ([0007]) and a polymer resin material ([0010]).  Sakurai teaches that the article is a brake pad ([0001]).

    PNG
    media_image1.png
    287
    399
    media_image1.png
    Greyscale

	This table lists the components in the article. In order, the translation of the ingredients are: phenolic resin, Cu fiber, aramid fiber, calcium silicate fiber, graphite, barium sulfate, friction dust, and boron nitride granules.  Therefore, in the two examples, the amount of the phenolic resin is 15 wt. % and the amount of the boron nitride granules is either 0.5 or 1.5 wt. %.
However, Sakurai fails to teach that the boron nitride and the polymer are a composite formed of a masterbatch composition.
As taught by Petiniot and Moltrasio, masterbatches are well known for incorporating additives into polymer compositions.  Petiniot teaches fillers ([0009]) incorporated into polymeric resins ([0010]) which result in masterbatches (Abstract).  Petiniot notes that fillers are known to cause a decrease in mechanical performance of polymers which are due to the non-uniform dispersions which is ameliorated by the use of a masterbatch ([0006]).  Moltrasio also notes that masterbatches can be made into powders (col. 2, lines 54-55) for ease of adding to a product base.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the boron nitride and the phenolic resin of Sakurai (3% boron nitride/97% phenolic resin or 9% boron nitride/91% phenolic resin) be first incorporated into a masterbatch powder as taught by Petiniot and Moltrasio.  One would have been motivated to do so in order to achieve the benefit of a more even 
Regarding claim 2, Sakurai teaches that the article is formed from the composition (Examples).
Regarding claim 3, Sakurai teaches that the base material is a non-asbestos organic formulation ([0008]).
Regarding claims 4-6, Sakurai teaches that the boron nitride is present in the amount from 0.05 to 3 % by weight ([0007]).
Regarding claim 8 and 9, Sakurai teaches that the composition may contain copper ([0008], [0009]), however, it is noted that these mentions of copper indicate that the copper component is not mandatorily present and therefore, the composition can contain 0% copper.
Regarding claims 11 and 13, given that modified Sakurai teaches that the masterbatch formation of the boron nitride and polymer resin will improve the wear characteristics of the brake pad (Saito, [0007]), and that the prior art composition is made in the same way as the presently claimed invention, the prior art composition would inherently have the desired µ14 and pad thickness loss.
	Regarding claim 16, Sakurai teaches an article comprising a composition disposed on a surface thereof ([0016]) the composition including a base material ([0008]), a boron nitride material ([0007]) and a polymer resin material ([0010]).  Sakurai teaches that the article is a brake pad ([0001]).  Sakurai teaches that the composition may contain copper ([0008], [0009]), however, it is noted that these mentions of copper indicate that the copper component is not mandatorily present and therefore, the composition can contain 0% copper.

    PNG
    media_image1.png
    287
    399
    media_image1.png
    Greyscale

	This table lists the components in the article. In order, the translation of the ingredients are: phenolic resin, Cu fiber, aramid fiber, calcium silicate fiber, graphite, barium sulfate, friction dust, and boron nitride granules.  Therefore, in the two examples, the amount of the phenolic resin is 15 wt. % and the amount of the boron nitride granules is either 0.5 or 1.5 wt. %.
However, Sakurai fails to teach that the boron nitride and the polymer are a composite formed of a masterbatch composition.
As taught by Petiniot and Moltrasio, masterbatches are well known for incorporating additives into polymer compositions.  Petiniot teaches fillers ([0009]) incorporated into polymeric resins ([0010]) which result in masterbatches (Abstract).  Petiniot notes that fillers are known to cause a decrease in mechanical performance of polymers which are due to the non-uniform dispersions which is ameliorated by the use of a masterbatch ([0006]).  Moltrasio also notes that masterbatches can be made into powders (col. 2, lines 54-55) for ease of adding to a product base.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the boron nitride and the phenolic resin of Sakurai (3% boron nitride/97% phenolic resin or 9% boron nitride/91% phenolic resin) be first incorporated into a masterbatch powder as taught by Petiniot and Moltrasio.  One would have been motivated to do so in order to achieve the benefit of a more even 
	Regarding claims 17-19, Sakurai teaches that the boron nitride is present in the amount from 0.05 to 3 % by weight ([0007]).
Regarding claims 22-23, given that modified Sakurai teaches that the masterbatch formation of the boron nitride and polymer resin will improve the wear characteristics of the brake pad (Saito, [0007]), and that the prior art composition is made in the same way as the presently claimed invention, the prior art composition would inherently have the desired pad thickness loss and noise index.
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakurai et al (JP 06-346931, please refer to the machine translation for mapping) in view of Petiniot et al (US 2001/0049424), Moltrasio (US 5,075,366) and Lem et al (US 5,576,358).
The discussion regarding Sakurai, Petiniot and Moltrasio in paragraph 4 above is incorporated here by reference.
	Regarding claim 7, Sakurai teaches that copper can be incorporated into the composition ([0009]), however, it fails to teach the amount of the copper.
	Lem teaches a composition for a friction material (Abstract) teaches that copper can be incorporated into the composition in the amount from 3 to 40 by weight (col. 3, lines 50-65).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the copper of Sakurai be present in the amount as taught by Lem.  One would have been motivated to do so in order to receive the expected benefit of for adjusting the friction and wear performance (Lem, col. 3, lines 35-40).

Claims 14-15 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakurai et al (JP 06-346931, please refer to the machine translation for mapping) in view of Petiniot et al (US 2001/0049424), Moltrasio (US 5,075,366) and Joshi et al (US 2005/0277717).
The discussion regarding Sakurai, Petiniot and Moltrasio in paragraph 4 above is incorporated here by reference.
	Regarding claims 14-15 and 21, Sakurai teaches that the resin can be a thermosetting resin such as a phenol resin ([0010]), however, fails to teach that the phenol resin is phenol-formaldehyde resin.
	Joshi teaches that phenolic resins are thermosetting resin and they are most commonly the reaction products of phenol and formaldehyde ([0068]).  There are two types of phenolic resins, one of which is a novolak resin ([0068]).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to understand that the phenol resin of Sakurai is most commonly a reaction product of phenol and formaldehyde as taught by Joshi and that it can be a novolak resin.  It would have been nothing more than using a known, common phenol resin to achieve a predicable result.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive.
Applicant’s argument:  Saito does not teach the masterbatch as presently claimed.
Examiner’s response:  Saito is no longer used as a reference.
Applicant’s argument:  The present application demonstrates that there is a difference between a masterbatch composite powder composition and a dry blend of boron nitride and resin.
Examiner’s response:  The examiner has considered the data presented in the present specification.  There are two samples which incorporate a masterbatch: Examples 1 and 2.  The remaining samples are dry blended: Comp. 1 and 2 and Examples 3 and 4.  While the masterbatch samples have a difference in properties, it is noted that masterbatches have long been used to improve the dispersion of additives within a polymer composition and this is taught by the prior art reference, Petiniot.   Petiniot notes that fillers are known to cause a decrease in mechanical performance of polymers which are due to the non-uniform dispersions which is ameliorated by the use of a masterbatch ([0006]).  Therefore, the improvement of performance of a material made with a masterbatch is not entirely unexpected.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764